 Case: 2:20-cv-01230-ALM-EPD Doc #: 8 Filed: 03/30/20 Page: 1 of 2 PAGEID #: 247




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ANDREW H. STEVENS,                           :
                                             :
       Plaintiff,                            :       Case No. 2:20-cv-01230
                                             :
v.                                           :       Judge Marbley
                                             :
CITY OF COLUMBUS, OHIO, et al.               :       Magistrate Judge Deavers
                                             :
       Defendant.                            :

         DEFENDANTS CITY OF COLUMBUS AND TIMOTHY J. NOLL’S
        MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
                 MOTION FOR PRELIMINARY INJUNCTION

       Defendants City of Columbus (“the City”) and Timothy J. Noll ("Noll"), by counsel,

respectfully move the Court for an extension of time to file their memorandum in opposition to

Plaintiffs’ Motion for Preliminary Injunction. (Doc. 3) On March 16, 2020, the parties and the

Court had a conference call to discuss scheduling issues. At that time, counsel for Defendants

believed in good faith that Defendants' memorandum in opposition to Plaintiffs' motion for

preliminary injunction could be filed by March 30, 2020.         Following that conference call,

however, more restrictions were placed on Ohio residents due to the COVID-19 pandemic. As a

result of those restrictions, counsel for Defendants were unxcable to meet with the appropriate

City of Columbus employees within a timeframe that allowed them to formulate a response to

the motion for preliminary injunction and obtain any necessary affidavits.

       Counsel for Defendants contacted Plaintiffs' counsel to ascertain whether they were

opposed to a two week extension of time, and the City agreed to suspend enforcement of the City

Code as it relates to the landscaping which has already been done at Plaintiffs' property, which is

the issue in this case. Unfortunately, the parties have been unable to reach an agreement on the
 Case: 2:20-cv-01230-ALM-EPD Doc #: 8 Filed: 03/30/20 Page: 2 of 2 PAGEID #: 248




terms of an agreed order.

       Based on the foregoing, Defendants respectfully request a two week extension of time,

until April 13, 2020, within which to file their memorandum in opposition to Plaintiffs' motion

for preliminary injunction..



                                      Respectfully submitted,

                                      CITY OF COLUMBUS, DEPARTMENT OF LAW
                                      ZACH KLEIN, CITY ATTORNEY

                                      s/ Janet R. Hill Arbogast
                                      Janet R. Hill Arbogast (0061955)
                                      Lara N. Baker-Moorish (0063721)
                                      Assistant City Attorneys
                                      77 N. Front Street, 2nd Floor
                                      Columbus, Ohio 43215
                                      Phone: (614) 645-7385
                                      Fax: (614) 645-6949
                                      jrhillarbogast@columbus.gov
                                      lnbaker@columbus.gov
                                      Attorneys for Defendants City of Columbus
                                      and Timothy J. Noll


                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically on March 30, 2020. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.


                                              s/ Janet R. Hill Arbogast
                                              Janet R. Hill Arbogast
                                              Assistant City Attorney




                                                 2
